Citation Nr: 0628291	
Decision Date: 09/11/06    Archive Date: 09/20/06

DOCKET NO.  03-15 109	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for a lumbar spine 
disorder.

2.  Entitlement to service connection for a cervical spine 
disorder.

3.  Entitlement to service connection for human 
papillomavirus (HPV).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

H. E. Costas, Associate Counsel 


INTRODUCTION

The veteran served on active duty from November 1977 to 
August 1994.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.

In June 2006, the veteran presented testimony before the 
undersigned Veterans Law Judge during a video conference 
hearing.


FINDINGS OF FACT

1.  The veteran has a lumbar spine disorder that began during 
her period of service.

2.  The veteran does not have a cervical spine disorder that 
is related to service.

3.  The veteran has human papillomavirus (HPV) that began 
during her period of service.


CONCLUSIONS OF LAW

1.  Degenerative disc disease of the lumbar spine was 
incurred during active military service.  38 U.S.C.A. §§ 
1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 
3.307, 3.309 (2005).

2.  A cervical spine disorder was not incurred in active 
military service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2005). 

3.  HPV was incurred during active military service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126, and 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), are examined.

First, VA has a duty to indicate which portion of information 
should be provided by the claimant, and which portion VA will 
try to obtain on the claimant's behalf, which was 
accomplished by a November 2003 letter.  

During the pendency of this appeal, the Court issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a claim of 
service connection, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id. at 484.
      
Despite any inadequate notice provided to the appellant, no 
prejudice results in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the appellant has been prejudiced 
thereby).   Particularly, the veteran has been afforded the 
information necessary to advance any contention by means of 
the November 2003 letter.  As such, the veteran was aware and 
effectively notified of information and evidence needed to 
substantiate and complete her claims.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  

Because a preponderance of the evidence is against the claim, 
any potentially contested issue regarding a downstream 
element is rendered moot.  Again, the veteran is not 
prejudiced by the Board's consideration of the pending issue.  

The Court in Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
continued to recognize that typically a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim for VA benefits.  In this 
case, the record contains April and December 2005 
supplemental statements of the case following the November 
2003 letter.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (holding that a timing error can be cured when VA 
employs proper subsequent process).  

It is further noted that in order to be consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), a VCAA notice 
must also request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim; this "fourth element" of the notice requirement 
comes from the language of 38 C.F.R. § 3.159(b)(1).   See 
Pelegrini, 18 Vet. App. at 121.  In this case, the principle 
underlying the "fourth element" has been fulfilled by the 
November 2003 letter.

Next, VCAA requires VA to assist the claimant in obtaining 
evidence necessary to substantiate a claim, 38 C.F.R. 
§ 3.159(c), which includes providing a medical examination 
when such is necessary to make a decision on the claim.  The 
record contains the veteran's service medical records, VA 
outpatient reports, private treatment records from 
Chiropractic Wellness Center and Drew S. Czerminski, D.C., 
and VA examination reports dated in May 2001 and April 2003.  
Notably, the veteran has not identified any further 
outstanding and relevant evidence in response to the November 
2003 VCAA letter.  

Based on the foregoing, VA satisfied its duties to the 
veteran.

Laws and Regulations

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2005).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Continuity of symptomatology is required where a condition 
noted during service is not shown to be chronic.  When the 
fact of chronicity in service is not adequately supported, 
then a showing of continuity after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b).  

Where a veteran served 90 days or more during a period of war 
and certain chronic diseases, including arthritis, become 
manifest to a degree of 10 percent within one year from date 
of termination of such service, such disease shall be 
presumed to have been incurred in service even though there 
is no evidence of such disease during the period of service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309 (2005).

In claims for benefits, VA shall consider all information and 
lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. 
§ 5107(b) (West 2002); see also Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

Analysis

Lumbar Spine
The veteran contends that her lumbar spine disorder began 
manifesting itself during her period of active service.  
Service medical records demonstrate that the veteran was 
diagnosed as having a chronic lumbar strain in September 
1978.  Additionally, in August 1987, she was placed on a 
temporary medical suspension due to back pain.  Since her 
discharge from service, the veteran has been diagnosed as 
having and received treatment for degenerative disc disease 
of the lumbosacral spine.

In May 2001, the veteran was afforded a VA examination.  The 
examiner noted that her in-service history included a 
recurrent chronic strain of the lumbar area and recurrent 
episodes associated with strenuous physical activities such 
as lifting, running, lifting her child, and physical 
training.  The diagnosis was degenerative disc disease of the 
lumbar spine.  

In July 2003, VA treatment records indicated a diagnosis of 
severe osteoarthritis of the lumbar spine as a direct result 
of trauma from prolonged standing and running, and aggravated 
by military service.  

Upon VA examination in April 2003, the examiner noted that 
problems with her lumbar spine were well documented in the 
veteran's claims folder.  He opined that the case file 
supported the lumbar diagnosis of specific age related 
changes and x-ray findings.  The diagnosis was spondylosis of 
the lumbar spine.  

The Board points out at this juncture that it is the defined 
and consistently applied policy of VA to administer the law 
under a broad interpretation, consistent, however, with the 
facts shown in every case.  When, after careful consideration 
of all procurable and assembled data, a reasonable doubt 
arises regarding service origin, the degree of disability, or 
any other point, such doubt will be resolved in favor of the 
claimant.  By reasonable doubt is meant one which exists 
because of an approximate balance of positive and negative 
evidence which does not satisfactorily prove or disprove the 
claim.  It is a substantial doubt and one within the range of 
probability as distinguished from pure speculation or remote 
possibility.  See 38 C.F.R. § 3.102.

Given the evidence as outlined above, the Board finds that 
degenerative disc disease of the lumbar spine began during 
the veteran's period of active service.  Therefore, service 
connection is granted.

Cervical Spine
The veteran alleges entitlement to service connection for a 
cervical spine disorder.  The veteran's service medical 
records are silent as to complaints or diagnosis of a 
cervical spine disorder.  The veteran alleges that her 
current cervical spine disorder is attributable to in-service 
marching and running with heavy backpacks, and jarring 
emergency landings in Blackhawk helicopters.

Post-service medical evidence does reveal that the veteran 
has a current cervical spine disorder; however, the veteran 
first began presenting with complaints of neck pain in 
October 1996, more than two years after her discharge from 
service.  At that time, she indicated a month long history of 
carrying her one-year old child, on her back, three times a 
week.  The examiner opined that her muscle contractures and 
soreness were most likely secondary to carrying her child on 
her back.  Subsequent treatment records noted that her 
cervical spine disorder improved when she discontinued 
carrying her child on her back.  An October 2000 x-ray report 
demonstrated degenerative disc disease of the cervical spine 
with no evidence of a compression fracture.

It is noted that upon VA examination in May 2001, the veteran 
reported that she did not begin experiencing neck and 
shoulder pain until after her discharge from service, in 
October 1996, as a result of carrying her child.  She stated 
that her symptoms gradually worsened over time as a result of 
repetitive lifting and wear of rucksack and helmet as part of 
her military duties.  The veteran was diagnosed as having 
degenerative disc disease of the cervical spine with facet 
arthropathy and complaint of intermittent upper extremity 
radicular symptoms, but without objective evidence of upper 
extremity radiculopathy.  In April 2003, a VA examiner opined 
that the claims folder did not indicate a specific diagnosis 
or treatment of the cervical spine during active duty.

The Board acknowledges Dr. Czerminski's June 2002 and May 
2005 opinions, which attribute the veteran's current cervical 
spine disorder to her period of service; however, these are 
controverted by the medical evidence of record.  Dr. 
Czerminski submitted that he had been treating the veteran 
since August 1999 and that in his professional opinion the 
veteran's compression fractures were consistent with a 
flexion/extension injury such as whiplash, or an axial 
compression injury such as a fall or jump from a high place 
or possibly from an excessive weight pressing upon the 
shoulder such as a backpack.  He felt that her injury was at 
least 10 years old.  The Board notes that Dr. Czerminski was 
not specific as to the etiology of the veteran's current 
cervical spine disorder.  It is also noted that the veteran 
was only diagnosed as having compression fractures of the 
thoracic spine.  Additionally, he contradicted himself when 
in May 2005, three years later, he opined that the veteran's 
current back disorder was at least 20 years old.  Dr. 
Czerminski's opinion was based solely on the history as 
provided by the veteran and the medical opinion is directly 
contradicted by the medical evidence of record.  He made no 
mention that he was aware of the October 1996 complaints of 
pain following child carrying.  The Court has held that a 
medical opinion premised upon an unsubstantiated account of a 
claimant is of no probative value.  See Swann v. Brown, 5 
Vet. App. 229, 233 (1993) (generally observing that a medical 
opinion premised upon an unsubstantiated account is of no 
probative value, and does not serve to verify the occurrences 
described); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (the 
Board is not bound to accept a physician's opinion when it is 
based exclusively upon the recitations of a claimant).  

It is also noted that a VA treatment provider indicated that 
the service medical records indicate that the veteran's 
osteoarthritis and degenerative disc disease of the spine 
began while on active duty, dating back to 1983.  She 
indicated that there was documentation of chronic pain 
exacerbated by activities like 100 mile marches with heavy 
gear, jumping, and four mile runs on a routine basis.  
Although the VA treatment provider has reported that she 
reviewed the service medical records, the Board finds that 
this notation merely records the history related by the 
veteran and is unsupported by the clinical evidence of 
record.  As noted above, the service medical records are 
silent as to any complaint or finding of a cervical spine 
disorder, this is reinforced by the veteran's own statements 
upon VA examination in May 2001.

The most probative medical evidence of record indicates that 
the veteran's current cervical spine disorder is not 
attributable to her period of service.  The Board has 
considered the veteran's lay contentions that any current 
cervical spine disorder is related to service.  As a 
layperson, however, the veteran is not competent to provide 
an opinion requiring medical knowledge, such as a question of 
a medical diagnosis, causation or etiology.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  In light of the 
aforementioned medical evidence, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
of service connection for a cervical spine disorder.

Human Papillomavirus (HPV)
The veteran alleges entitlement to service connection for 
HPV.  She alleges that in-service abnormal Pap smear results 
were the first indications of her current diagnosis of HPV.

Service medical records demonstrate that an August 1979 Pap 
smear showed some irregularities and needed to be repeated.  
Post-service, the veteran was first diagnosed as having HPV 
in March 1997. 

In May 2001, a VA examiner diagnosed her as having HPV, but 
did not prescribe any treatment.  In June 2006, a VA 
treatment provider commented that a review of the service 
medical records documented abnormal Pap smears as early as 
1978, and noted that these are usually caused by HPV.  She 
also pined that was very likely that the 1978 abnormal Pap 
smear was caused by HPV because HPV is a very slow growing 
virus with an incubation period of years.  

In light of the June 2006 opinion from the veteran's VA 
treatment provider, the Board finds that HPV began during the 
veteran's period of active service.  Therefore, service 
connection is granted.


ORDER

Service connection for a lumbar spine disorder is granted.

Service connection for a cervical spine disorder is denied.

Service connection for HPV is granted.




____________________________________________
James L. March 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


